Citation Nr: 0921462	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for chronic 
osteomyelitis of the left femur.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to January 1959, and from September 1961 to 
December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. Chronic osteomyelitis of the left femur was noted on 
entrance examination and the increase in disability of the 
pre-existing chronic osteomyelitis during service was due to 
the natural progress of the disease.

2. The service-connected disabilities are: tinnitus, rated 10 
percent, and bilateral hearing loss and a left leg scar, each 
zero percent disabling, for a combined rating of 10 percent, 
which does not meet the requisite schedular percentage 
requirements for a total disability rating for compensation 
based on individual unemployability. 


CONCLUSIONS OF LAW

1. The presumption of aggravation is rebutted and chronic 
osteomyelitis of the left femur was not aggravated by 
service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.306 (2008).

2. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002 Supp. 2009); 38 C.F.R. § 4.16 
(2008).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004, in October 2004, and in 
March 2006.  The VCAA notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The notice included the evidence needed to substantiate the 
claim for a total disability rating, namely, that he was 
unable to secure or follow a substantial gainful occupation 
as a result of service-connected disabilities provided that 
if there was one disability, the disability shall be ratable 
at 60 percent or more, and if there were two or more 
disabilities, at least one disability was rated 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 

The Veteran was also notified that VA would obtain service 
treatment records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service treatment records and post-service medical records as 
identified by the Veteran.  The Veteran has not identified 
any additional pertinent records for the RO to obtain on his 
behalf.  The Veteran was afforded a VA examination in August 
2008, and has been afforded VA examinations to evaluate the 
service-connected disabilities.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A Veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a).



Factual Background

The service treatment records show that on entrance 
examination in January 1955 history included a leg infection.  
In June and July 1964, the Veteran was hospitalized for 
evaluation of pain, redness, and swelling of the distal left 
thigh.  History included surgery for osteomyelitis in the 
left femur in 1953 and recurrent osteomyelitis with 
sequestrectomy in 1959.  A sequestrectomy of the left femur 
was performed.  The diagnosis was chronic osteomyelitis of 
the left distal femur.  The Medical Board found that 
osteomyelitis existed prior to service and was not aggravated 
by service.  

In a statement, dated in September 1964, the Veteran stated 
that although he had osteomyelitis prior to service it was 
aggravated by service.  

After service, private medical records, dated in March 1993, 
showed treatment for recurrence of osteomyelitis of the left 
femur.  

VA records from April and May 2003 show that the Veteran 
complained of chronic left thigh and knee stiffness.  A VA 
physician expressed the opinion that the osteomyelitis of the 
left femur could have been activated by the Veteran's in-
service physical activity.  

On VA examination in August 2008, the Veteran reported a 
history of osteomyelitis that preceded service.  He reported 
a recurrence after service with a repeat irrigation and 
debridement with no recurrence since 1993.  The examiner 
diagnosed chronic osteomyelitis of the left femur.  The 
examiner expressed the opinion that the recurrent 
exacerbation of the symptoms in 1964 was due to the natural 
progression of the disease, which pre-existed service.  The 
examiner explained that to his knowledge, there was no 
medical literature to support a finding that increased 
activity could account for the recurrence of symptoms, rather 
a recurrence of osteomyelitis was simply a re-emergence of 
the previous bacterial infection for unknown reasons.  



Analysis

A Veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  In this case, a history of leg 
infection, although not considered disqualifying, was noted 
on entrance examination.  Additionally, service treatment 
records in 1964 showed a history of surgery for osteomyelitis 
in the left femur in 1953 and recurrent osteomyelitis with 
sequestrectomy in 1959.  Therefore, the presumption of 
soundness under 38 U.S.C.A. § 1111 does not apply. Rather the 
provisions of 38 U.S.C.A. § 1153 apply.

Under 38 U.S.C.A. § 1153, a pre-existing disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the condition.  

The record shows that in June and July 1964, the Veteran 
underwent a sequestrectomy of the left femur and was 
diagnosed with chronic osteomyelitis of the left distal 
femur, evincing an increase in the disability during service, 
raising the presumption of aggravation under 38 U.S.C.A. § 
1153.

As the presumption of aggravation arises, the burden shifts 
to VA to show a lack of aggravation by establishing that the 
increase was due to the natural progress of the disease.

Although the Veteran is competent to describe symptoms of 
pain, osteomyelitis is not a condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where, as here, there a questions of a medical diagnosis, not 
capable of lay observation, and of medical causation, where a 
lay assertion of medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not competent, that is, not 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis, not capable of lay 
observation, or on medical causation, that is, whether the 
in-service manifestations represented a permanent increase in 
disability.  For this reason, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim 
that the pre-existing osteomyelitis was aggravated by 
service.

On the question of medical causation, there is competent 
medical evidence for and against the claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The favorable evidence consists of the medical opinion of a 
VA physician, who in April and in May 2003, expressed the 
opinion that the osteomyelitis of the left femur could have 
been activated by the Veteran's in-service physical activity.  
The Board discounts the opinion because the opinion is 
expressed in the term of "could," which suggests a medical 
nexus, but is too equivocal and lacks analysis that the Board 
can consider and weigh against a contrary opinion, which is 
also in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign the opinion.). 

The evidence against the claim consists of the medical 
opinion of a VA examiner, who expressed the opinion that the 
recurrent exacerbation of the pre-existing osteomyelitis was 
due to the natural progression of the disease and was not 
aggravated by service.  The examiner explained that there was 
no medical literature to support a finding that increased 
activity accounted for the recurrence of symptoms, rather a 
recurrence of osteomyelitis was simply a re-emergence of the 
previous bacterial infection for unknown reasons.

On balancing the two opinions, the favorable opinion is too 
equivocal and lacks analysis and the bare conclusion alone is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign the opinion and therefore the 
Board assigns no probative weight to the opinion on the 
question of aggravation.  



As for the opinion, which opposes rather than supports the 
claim, the VA physician reviewed the medical literature and 
found no support for finding that increased activity 
accounted for the recurrence of symptoms, rather a recurrence 
of osteomyelitis was simply a re-emergence of the previous 
bacterial infection for unknown reasons and the recurrent 
exacerbation of the symptoms in 1964 was due to the natural 
progression of the disease, which pre-existed service.  The 
review of pertinent medical literature is an important 
indicator of the probity of the medical opinion and supports 
the conclusion submitted in the opinion.  For this reason, 
the Board finds the opinion is persuasive evidence against 
the claim and warrants a greater degree of probative weight 
than the other medical opinion.  Accordingly, the weight of 
the medical evidence is against aggravation of the pre-
existing osteomyelitis.  

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as the preponderance of the weight is 
against the claim for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Total Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341,4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable. 

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of 
tinnitus, 10 percent disabling, and bilateral hearing loss 
and a left leg scar, each zero percent disabling for a 
combined rating of 10 percent, which does not meet the 
threshold minimum schedular percentage rating requirements of 
a single service-connected disability ratable at 60 percent 
or more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 
§ 4.16(a). 

Extraschedular Rating

Where a Veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the Veteran is 
unemployable by reason of service-connected disabilities.  
Although the Veteran in this case does not work, and 
evidently has not worked since 2002 according to the Veteran, 
there is no indication, and does the Veteran argue that his 
unemployment is due to the service-connected disabilities.  

As it is not shown that the Veteran is unemployable due to 
service-connected tinnitus, bilateral hearing loss and a left 
leg scar, there is no factual basis to refer the case for an 
extraschedular rating under 38 C.F.R. § 4.16(b). 







ORDER

Service connection for chronic osteomyelitis of the left 
femur is denied.

A total disability rating for compensation based on 
individual unemployability is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


